Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on February 28, 2022, which paper has been placed of record in the file.
2.        Claims 2-11 are pending in this application.



Terminal Disclaimer
3.         The Terminal Disclaimer filed on February 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the Patent Number 10,275,829 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




  Allowable Subject Matter/Reasons for Allowance
4.      Claim 2 is eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claim as a whole recites significantly more than the abstract idea and integrate the abstract idea into a practical application. wherein the computing device is configured to dynamically display a best bid indicator at a location aligned with the trading strategy price axis corresponding to the calculated trading strategy best bid price, wherein the best bid indicator moves relative to the trading strategy price axis to a new location aligned with the trading strategy axis corresponding to a new calculated trading strategy best bid price according to a change in the market data for the first commodity and the second commodity” recite a specific manner of monitoring and displaying the market data for commodities, and providing improvements to the features and functionality of the GUI itself. Thus, the claim is eligible because it is not directed to the recited judicial exception.

5.         Claim 2 is allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Buist (US 6,408,282) discloses the system and method supports trading of securities over the Internet both on national exchanges and outside the national exchanges. The GUI of the preferred embodiment graphically displays a "visual quote" that shows at a glance the condition of the market in a security and the user's relative position based on the status of the security in the marketplace. This visual quote provides a graphic representation of the important variables that the user needs to make accurate trading decisions without interpreting traditional numeric quotes. Further, the GUI of the preferred embodiment, unlike other on-line trading interfaces, does not require users to page to a separate screen to view their current and open positions in a security, thereby reducing errors and short-term memory demands on the user and improving the quality 
            2) Waelbroeck (US 7,428,506) discloses the method of managing market information, comprising the steps of: electronically receiving securities order-related or trade-related data regarding a set of securities market participants; electronically storing said received order-related or trade-related data regarding said set of securities market participants; electronically receiving a securities order-related or trade-related query from a first securities market participant; based on said order-related or trade-related query received from said first securities market participant and on said securities order-related or trade-related data regarding said set of securities market participants, computing a dissemination list of securities market participants; and transmitting said dissemination list to an entity who has been granted a privilege of receiving such lists in exchange for being contractually bound to respect confidentiality of the dissemination list and to use the list only for the purpose of sending securities-related information to members of the list. 
           3) Kaminsky (US 7,356,498) discloses an automated trading exchange having integrated quote risk monitoring and quote modification services. The computer is configured to receive orders and quotes, wherein specified ones of the quotes are contained in a quote group, and have associated trading parameters such as a risk threshold. Not all received quotes are required to have trading parameters as described herein. Preferably, the quote group contains all the quotes, or a subset of quotes, belonging to an individual market-maker for a given class of options contracts, or possibly the quotes of two or more market-makers that have identified themselves as belonging to 
            Therefore, it is clear from the description of Buist’s, Waelbroeck’s, and Kaminsky’s that the prior arts do not considered the possibility of: wherein the computing device is configured to dynamically display a best bid indicator at a location aligned with the trading strategy price axis corresponding to the calculated trading strategy best bid price, wherein the best bid indicator moves relative to the trading strategy price axis to a new location aligned with the trading strategy axis corresponding to a new calculated trading strategy best bid price according to a change in the market data for the first commodity and the second commodity, as included in claim 2.
6.         Claims (3-11) are allowed because they are dependent claims of the allowable independent claim 2 above.


                                                            Conclusion
7.        Claims 2-11 are allowed.
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.